Title: To Benjamin Franklin from the Marquise de Lafayette, [September 1783?]
From: Lafayette, Marie-Adrienne-Françoise de Noailles, marquise de
To: Franklin, Benjamin


          
            [September, 1783?]
          
          Mde. De la fayette offre son hommage, a monsieur franklin, et Le supplie de vouloir bien Lui mander, et si mr Edward newnham, est a paris, ou quand il doit y venir, et s’il y est ou il demeure; mr De La fayette, qui est toujours en Lorrainne, La chargée de sen informer, et Lui a fait esperer que mr franklin, voudroit bien L’instruire de sa marche. Elle profite avec bien du plaisir de cette occasion, pour lui renouveller Lassurance de ses sentimens.
         
          Addressed: A Monsieur / Monsieur franklin, ministre plenipotentiaire / des Etats unis De L’amerique, / A Passy
        